DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 11 July 2022.  Claims 1-8 are currently pending of which claims 1, 7 and 8 are currently amended.  

Claim Rejections - 35 USC § 112
Acknowledgment is made to Applicant’s claim amendments received 11 July 2022.  The rejections to the claims presented in the Office Action of 13 April 2022 are withdrawn.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2011/0272277 to Potchen et al. (Potchen).
As to claim 1, Potchen teaches an electrolytic device used to electrolyze water and generate hydrogen oxygen gas (Paragraphs 0044 and 0045) comprising a water tank (14) comprising a hollow space and an electrolytic tank section formed within the hollow space, the electrolytic tank formed with and between an upper plate and a lower plate (the plates forming manifold sections (46/48) and comprising a plurality of electrodes separately disposed therein, wherein an electrode channel is formed between two adjacent electrodes such that a set of electrode channels are formed in the electrolytic tank, wherein the upper plate is disposed above the plurality of electrodes and is configured to isolate the adjacent electrodes, the upper plate comprises a plurality of holes (42) corresponding to the electrode channels and fluidly coupling the hollow space of the water tank (46) with the electrode channels wherein the generated hydrogen-oxygen gas is outputted to the water tank (46) through the holes of the upper plate(Paragraphs 0008, 0022, 0023, 0036 and 0041; Figure 2).
As to claim 6, Potchen teaches the apparatus of claim 1.  Potchen further teaches that the electrolytic tank comprises a plurality of lower holes (44) and an electrode channel is formed between two adjacent electrodes (20) such that a set of electrode channels correspond to the lower holes (44) and are connected to the outside, the hollow space of the water tank, there through (Paragraphs 0024, 0027, 0035 and 0036; Figure 2).
As to claim 8, Potchen teaches the apparatus of claim 1.  Potchen further teaches that the upper plate (in a manifold section (32)) comprises a plurality of protrusions (pins) (84) formed on a surface of the upper place and disposed in the gaps between the electrode channels, and utilized to form the isolation between the adjacent electrodes (Paragraphs 0024, 0027, 0035 and 0036; Figure 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Potchen as applied to claim 1 above, and as further discussed below.   
As to claim 5, Potchen further teaches that the electrolytic tank comprises a lower plate (in manifold section (34)) disposed below the plurality of electrodes (20) the lower plate made of insulation material (Paragraphs 0024, 0027, 0035 and 0036; Figure 2).  Potchen fails to teach a specific spacing for the manifold section, the space between the bottom of the electrodes and the bottom of the case.  However, mere changes in size, shape and proportion are not patentably significant (MPEP 2144.04 IV A/B).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Potchen as applied to claim 1 above, and further in view of US Patent Application Publication No. 2009/0205971 to Pentz et al. (Pentz).  
As to claim 7, Potchen teaches the apparatus of claim 1.  The limitations “wherein the voltage difference of a set of electrolytic electrodes is between 1.5 V to 3V” is a functional limitation.  Apparatus claims must be distinguished from the prior art in terms of structure rather than function.  Functional limitations do not serve to further limit apparatus claims beyond imparting the limitation that the apparatus be capable of performing the claimed limitation.  The apparatus of Potchen is capable of operating with any number of voltage differences (MPEP 2114).  However, Potchen is silent as to a specific spacing between the electrodes.  
However, Pentz also discusses an electrolysis apparatus for the production of hydrogen and oxygen from water with a plurality of stacked electrode plates and teaches that an effective spacing is from 1 to 8 mm (Abstract; Paragraphs 0001, 0002 and 0039).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to utilize the electrode spacing of Pentz for the electrode spacing of Potchen, thus rendering obvious a spacing of 3mm, with the reasonable expectation of effectively forming the cell for the generation of hydrogen and oxygen gases as taught by Pentz.  

Claims 1, 2, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Potchen in view of Foreign Patent Document No. WO 2014/083509 to Beier (Beier).
As to claims 1 and 2, Potchen (in a second interpretation) teaches an electrolytic device used to electrolyze water and generate hydrogen oxygen gas (Paragraphs 0044 and 0045) comprising a water tank (128) and an electrolytic tank (14) for receipt of the produced electrolytic gases and electrolyte from the electrolytic tank (14), wherein the electrolytic tank comprises an upper plate (the plate forming manifold section (46)) and comprising a plurality of electrodes (20/22) separately disposed therein, wherein an electrode channel is formed between two adjacent electrodes such that a set of electrode channels are formed in the electrolytic tank, wherein the upper plate is disposed above the plurality of electrodes (20/22) and is configured to isolate the adjacent electrodes, the upper plate comprises a plurality of holes (42) corresponding to the electrode channels and fluidly coupling the electrolytic tank (14) to the water tank (128) for supplying the hydrogen and oxygen gases thereto (Paragraphs 0008, 0022, 0023, 0036, 0041 and 0044; Figures 2 and 12).
However, Potchen (in this interpretation) fails to teach that the electrolytic tank is formed within the water tank. However, Beier also discusses electrolytic hydrogen and oxygen production and teaches a water tank as in Potchen wherein the tank is utilized to collect the gases and electrolyte and resupply the electrolyte back to the cell, and teaches that the water tank can be formed as a separate unit, as in Potchen, or as a combined unit forming a compact and portable unit (Paragraphs 0009, 0019, 0050 and 0052; Figures 3 and 4).  Therefore, it would have been obvious to one or ordinary skill in the art at the time of filing to form the water tank as a single unit in the fashion of Beier both as a known equivalent to the separate embodiment and to form a compact and portable unit as taught by Beier.  
Beier further teaches that the single unit embodiment is formed with an exterior tank with a hollow interior with an upper portion forming the electrolyte storage part comprising water and a lower portion housing the electrolytic cell also comprising water wherein a base plate of the water tank part forms a cover directly over the electrolytic cell with a plurality of holes for receiving the fluids from the manifolds of the electrolytic cell (Figures 3-3C).
The combination thus teaching a water tank comprising a hollow space capable of accommodating water with an electrolytic tank disposed therein wherein the device further comprises a water tank base/electrolytic tank cover formed immediately over the electrolytic tank of Potchen comprising a plurality of holes that correspond with the holes in the manifold of the electrolytic tank of Potchen for receiving the fluid therefrom and outputting the generated hydrogen and oxygen gas to the water tank.    
As to claim 6, the combination of Potchen and Beier teaches the apparatus of claim 1.  Potchen further teaches that the electrolytic tank comprises a plurality of lower holes (44) and an electrode channel is formed between two adjacent electrodes (20) such that a set of electrode channels correspond to the lower holes (44) and are connected to the inlet manifold (Paragraphs 0024, 0027, 0035 and 0036; Figure 2).  As discussed above, Beier teaches that the water tank hollow portion is connected to the inlet manifold in the combination for returning the electrolyte.  
As to claim 8, the combination of Potchen and Beier teaches the apparatus of claim 1.  Potchen further teaches that the upper plate (in a manifold section (32)) comprises a plurality of protrusions (pins) (84) formed on a surface of the upper place and disposed in the gaps between the electrode channels, and utilized to form the isolation between the adjacent electrodes (Paragraphs 0024, 0027, 0035 and 0036; Figure 2).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Potchen and Beier as applied to claim 2 above, further in view of US Patent Application Publication No. 2010/0065419 to Richardson (Richardson).  
As to claim 3, the combination of Potchen and Beier teaches the apparatus of claim 2.  Potchen further teaches that the plurality of electrodes (20) comprise a negative pole, a positive pole and a plurality of bipolar electrodes configured between the negative pole and the positive pole at intervals (Paragraphs 0029-0031; Figure 5).  Potchen further teaches that a part of the negative pole electrode and a part of the positive pole electrode extend out to form terminals.  However, Potchen teaches that these extensions are to the side, not to the top (Paragraphs 0022, 0031 and 0032; Figures 5 and 12). 
However, Richardson also discusses oxyhydrogen generators wherein positive and negative pole terminals are formed as extensions from the electrodes and teaches that these extensions can be formed so as to extend from the top of the cell (Paragraphs 0031 and 0032).  Therefore, it would have been obvious to one of ordinary skill in the art that the extensions of Potchen could be formed to extend from the top of the apparatus with the expectation of effectively forming the terminals for electrical connections as taught by Richardson.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Potchen, Beier and Richardson as applied to claim 3 above, further in view of US Patent Application Publication No. 2010/0276279 to Arnett et al. (Arnett) and further in view of US Patent Application Publication No. 2002/0166546 to Andrews et al. (Andrews).  
As to claim 4, the combination of Potchen, Beier and Richardson teaches the apparatus of claim 3.  However, Potchen is silent as to the specific formation of the electrode plates.  However, Arnett also discusses an electrolysis system for the generation of hydrogen and oxygen from water (Paragraph 0002) and teaches that the electrodes should have rough surfaces in order to increase the surface area (Paragraph 0053).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to form the electrodes of Potchen, including the positive and negative pole, with a rough surface in order to increase the surface area of the electrodes, and thus the surface area available for reaction, as taught by Arnett.  
However, Potchen fails to teach a material for the terminal extension parts.  However, Murphy also teaches an electrolytic apparatus for the production of hydrogen (Abstract) and teaches that terminals should be plated with gold to minimize electrical contact resistance (Paragraph 0038).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to plate the bulges of Murphy with gold in order to minimize electrical contact resistance as taught by Andrews.     

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Potchen and Beier as applied to claim 1 above, and as further discussed below.   
As to claim 5, Potchen further teaches that the electrolytic tank comprises a lower plate (in manifold section (34)) disposed below the plurality of electrodes (20) the lower plate made of insulation material (Paragraphs 0024, 0027, 0035 and 0036; Figure 2).  Potchen fails to teach a specific spacing for the manifold section, the space between the bottom of the electrodes and the bottom of the case.  However, mere changes in size, shape and proportion are not patentably significant (MPEP 2144.04 IV A/B).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Potchen and Beier as applied to claim 1 above, and further in view of US Patent Application Publication No. 2009/0205971 to Pentz et al. (Pentz).  
As to claim 7, the combination of Potchen and Beier teaches the apparatus of claim 1.  The limitations “wherein the voltage difference of a set of electrolytic electrodes is between 1.5 V to 3V” is a functional limitation.  Apparatus claims must be distinguished from the prior art in terms of structure rather than function.  Functional limitations do not serve to further limit apparatus claims beyond imparting the limitation that the apparatus be capable of performing the claimed limitation.  The apparatus of Potchen is capable of operating with any number of voltage differences (MPEP 2114).  However, Potchen is silent as to a specific spacing between the electrodes.  
However, Pentz also discusses an electrolysis apparatus for the production of hydrogen and oxygen from water with a plurality of stacked electrode plates and teaches that an effective spacing is from 1 to 8 mm (Abstract; Paragraphs 0001, 0002 and 0039).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to utilize the electrode spacing of Pentz for the electrode spacing of Potchen, thus rendering obvious a spacing of 3mm, with the reasonable expectation of effectively forming the cell for the generation of hydrogen and oxygen gases as taught by Pentz.  

Response to Arguments
Applicant's arguments filed 11 July 2022 have been fully considered but they are not persuasive.
Applicant’s argue that the prior art fails to teach the water tank as claimed.  However, the Examiner disagrees.  The Examiner maintains that the Applicant is interpreting the limitation of a water tank more narrowly than required by the claim language.  Applicant’s appear to argue that the structures relied on in Potchen and Beier for teaching a water tank cannot be considered to be water tanks because the electrolytic tank is not immersed therein.  However, the claims do not claim that the electrolytic tank is immersed in water stored in the water tank.  Therefore, an interpretation wherein a single exterior outer casing housing both a hollow space for accommodating water and an electrolytic tank space meets the claim limitations.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 3,766,045 to Itakura et al.
US 5,690,797 to Harada et al. 
US 5,888,361 to Hirai et al. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CIEL P Contreras/Primary Examiner, Art Unit 1794